As filed with the Securities and Exchange Commission on November 2, 2007 File Nos. 333-92935 and 811-09729 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No.111 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.111 x (Check appropriate box or boxes) iShares® Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. ADAM MIZOCK, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BARCLAYS GLOBAL INVESTORS, N.A. 787 SEVENTH AVENUE 1875 K STREET, N.W. 45 FREMONT STREET NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) x On December 3, 2007 pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 111 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until December 3, 2007, the effectiveness of the registration statement for the iShares S&P Global Listed Private Equity Index Fund, filed in Post-Effective Amendment No. 96 on August 9, 2007 pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the registration statement of the iShares S&P Global Listed Private Equity Index Fund was delayed in Post-Effective Amendment No. 108 filed on October 23, 2007, pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 111 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 96. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 111 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 2nd day of November, 2007. By: Michael Latham* President Date: November 2, 2007 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 111 to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. By: Lee T. Kranefuss* Trustee Date: November 2, 2007 John E. Martinez* Trustee Date: November 2, 2007 George G. C. Parker* Trustee Date: November 2, 2007 Cecilia H. Herbert* Trustee Date: November 2, 2007 Charles A. Hurty* Trustee Date: November 2, 2007 John E. Kerrigan* Trustee Date: November 2, 2007 Robert H. Silver* Trustee Date: November 2, 2007 Michael Latham* President Date: November 2, 2007 /s/ Geoffrey D. Flynn Geoffrey D. Flynn Treasurer Date: November 2, 2007 *By: /s/ Geoffrey D. Flynn Geoffrey D. Flynn Attorney in fact Date: November 2, 2007 * Powers of Attorney, each dated September 18, 2007, for Michael A. Latham, Lee T. Kranefuss, John E. Martinez, George G.C. Parker, Cecilia H. Herbert, Charles A. Hurty, John E. Kerrigan, and Robert H. Silver are incorporated herein by reference to Post-Effective Amendment No. 102, filed October 1, 2007.
